Hon. C. G. Haas                         Opinion   No.   M- 832
Secretary, Board of Regents
Stephen F. Austin State University      Re:   Authority of Stephen F.
Nacogdoches, Texas 75961                      Austin State University
                                              to jointly own, or lease,
                                              a football stadium with
                                              an independent school
                                              district, and related
Dear Mr. Haas:                                question.
          Your recent letter requesting the opinion of this office
concerning the referenced matter poses the following questions:

           " (1) Can the University jointly own a stadium
    with   an individual school district:
         "(2) Can the University enter into.a long-
    term lease for a stadium owned by an independent
    school district;
         "(3) Would the enactment of a new statute
    authorizing either of the first two above achieve
    the necessary authority for the University to do
    either of the above two proposals?"
          Article 2909a, Vernon's Civil Statutes, was enacted in
1939 and has remained unchanged to the present time; it provides,
in part, as follows:
         "Section 1. The Board of Directors of Texas
    Technological College, the Board of Directors of
    the Texas Agricultural and Mechanical College, the
    Board of Regents of the University of Texas, the
    Board of Directors of the State Teachers' Colleges
    of Texas, the Board of Directors of the Texas
    State College for Women, and the Board of Directors
    of the College of Arts and Industries, are hereb
                                            u
    authorized and empowered to erect and eqiy-3gd
    to contract with any person, firm or corporation,
    ?or the erection, completion and equipping of
    aormitories, cottages or stadiums, to be erected

                             -4028-
                                                 .      .




Hon. C. G. Haag, page 2          (M-832)


     either on the campus or real estate then owned
     by said colleges, or on other real estate pur-
     chased   or leased for the purpose, and the said
     Boards   of Directors are hereby xp     ly auth-
     orized   to purchase, or lease, a~di:~~~al real
     estate   for such purposes . . .
          "Sec. 2. The Boards aforesaid are hereby
     authorized and empowered to enter into contracts
     with municipalities or school districts for the
                        of museums, library buildings,
                        ings as may be deemed neces-
     sary . . .'1 (Emphasis added.)
          Stephen F. Austin State University (Article 2647f, V.C.S.)
was a State Teachers College at the time of the enactment of
Article 2909a, supra, and is, therefore, one of the institutions
covered by the provisions of that Article. See Article 2647f,
Vernon's Civil Statutes. Its control and management is vested
in a board of nine regents, which is empowered to exercise the
same powers, duties, and responsibilities as were formerly ex-
ercised by the Board of Regents, State Senior Colleges. Article
2647f-1, Sections 1 and 9, Vernon's Civil Statutes. This Board
was formerly the Board of Regents of the State Teachers Colleges.
See Article 2644a, Sec. 1, Vernon's Civil Statutes.
          Under Article 2647, Vernon's Civil Statutes, the Board
of Regents of the University has the responsibility of the general
control and management of the institution and is expressly given
the power and authority to acquire either by "purchase or con-
demnation" such lands within the counties where such University
is located as the board "may deem expedient" for the use of the
University "for purposes necersary in the conduct thereof." As
we view this broad grant of power, the purchase relative to land
"generally means the acquisition of real estate by any means
whatever except by descent." Black's Law Dictionary, Fourth
Edition, citing Kelly v. Southworth, 38 Wyo. 414, 267 P. 691, 692
(1928); Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851, 855 (1928);
Oklahoma City v. Board of Education of Oklahoma City, 181 Okl.
539, 75 P.2d 201 (1938 .
          The Board of Regents of the University under Article
2909c, Vernon's Civil Statuter, is further expressly authorized
to "conduct, acquire, improve and equip . . . buildings and other
structurea . . . and acquire land for said additions, buildings
and other 8tructuresif deemed appropriate by said governing body.
Said . . . organieation may be accomplished in whole or in part
with proceeds of loans obtained from any private or public source."

                             -4029-
Hon. C. G. Haas, page 3


The board may also, Mithout cost to the State of Texas, acquire
or construct dormitories, kitchens, and dining halls, hospitals,
libraries, student activity buildings, gymnasia, athletic build-
ings and stadia, and such other buildings as may be needed for
the good of the institution and the moral welfare and social
conduct of the students . . .I' See Article 2603c, Vernon's
Civil Statutes.
          The authority to "acquire" means to gain by any means
(Black's Law Dictionary, 4th Edition, p. 41) and acquisition by
lease would be included.

          In Attorney General's Opinion No. O-6911 (19451, this
office held that'the Board of Regents of the State Teachers College
is authorized to lease the land in question to the City of
Nacogdoches under a long-term lease for the purpose of jointly
constructing buildings considered necessary" for athletic and
recreational facilities, including a football field, etc.
          While not the subject of inquiry, we note in passing
that a special fund was established by the College Building
Amendment (Article VII, Section 17, Constitution of Texas) for
the purpose of acquiring, constructing and initially equipping
buildings or other permanent improvements for the designated
colleges, and as to those participating in such fund, it is
further provided that they "shall not thereafter receive any
other state funds" for such acquisition or construction for which
the five cents ad valorem tax is therein provided, except in case
of the contingencies specified. This does not prohibit, hovJever,
the Legislature from making appropriations for the acquisition of
additional land or other type permanent improvements. Attorney
General's Opinion No. V-927 (1949).
          We have also found authority in Section 20.50 of the
Texas Education Code expressly authorizing contracts for any
period, not exceeding 75 years, with terms as may be agreed upon
by the parties, to be entered into by and between independent
school districts and anv corooration. citv. or anv institution
of higher learning, "fo; the-use of any s'&di.umand other athletic
facilities
-  ...*
     __-   owned by or under the control of any such entity."
          In view of all of the foregoing, including the cited
statutes when read in par1 materia, we have no doubt that Stephen
F. Austin State University has the power to acquire an ownership
interest in an existing stadium owned by another entity, or to
lease such a stadium. We accordingly answer your first two
questions in the affirmative.


                            -4030-
Hon. C. G. Haas, page 4           (M-832)


          We are unable to answer your third question, which is
entirely conjectural, for this would violate the settled policy
of this office against passing on the text of a nonexistent, hypo-
thetical statute.
                          SUMMARY
          Stephen F. Austin State University may acquire
     a joint ownership interest in a football stadium
     owned by an independent school district, or may enter
     into a long-term lease for a football stadium owned
     by such school district.
                              Very truly yours,
                              CRAWFORD C. MARTIN
                              Attorney General of Texas



                              BY %72?,42fz
                                  NOLA WRITE
                                  First Assistant
Prepared by Austin C. Bray, Jr.
Assistant AttOMey  General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bob Davis
James McCoy
Bob Lattimore
Richard Chote
WEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant




                              -4031-